DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1, 2, and 10-12, in the reply filed on December 18, 2020 is acknowledged.
Accordingly, claims 3-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 18, 2020.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on December 5, 2018. It is noted, however, that applicant has not filed a certified copy of the 201811483050.4 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 4, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:  For examination purposes, please replace “…first ITO layer;” in line 8 of claim 10 with “…first ITO layer.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gong et al (US Pub 2019/0097166).
In re claim 1, Gong et al discloses an organic light emitting diode (OLED) display panel, comprising: an array substrate comprising a base substrate (i.e. 100) and a thin film transistor array (inherently, as it is well known in the art that thin film transistor arrays are in organic light-emitting diodes) disposed on the base substrate; an anode layer (i.e. paragraph 0080) formed on the array substrate, the anode layer comprising a first Indium tin oxide (ITO) layer (i.e. 1; see also paragraph 0064), a reflective layer (i.e. 2), and a second ITO layer (i.e. 41, see also paragraph 0061)) disposed in order; an OLED light emitting layer (i.e. 5) formed on the anode layer; wherein the second ITO layer covers the reflective layer (i.e. see at least Figure 2); a partial film thickness of the second ITO layer is greater than a film thickness of the first ITO layer (i.e. in this case, second ITO layer 41 has a minimum thickness of 20 nm while first ITO layer 1 has a maximum thickness of 15 nm); the first ITO layer, the reflective layer, and the second ITO layer are formed by a same etching process, a material of the reflective layer is a silver metal (i.e. see at least paragraph 0085).
Furthermore, the claimed invention is a product-by-process claim and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Thus, no patentable weight will be given to those process steps which do not add structural 
	In re claim 2, Gong et al discloses wherein the partial film thickness of the second ITO layer is twice of the film thickness of the first ITO layer (i.e. in this case, the second ITO layer 41 can have a thickness of 20 nm while the first ITO layer can have a thickness of 10 nm).
	In re claim 10, Gong et al discloses an organic light emitting diode (OLED) display panel, comprising: an array substrate comprising a base substrate (i.e. 100) and a thin film transistor array (inherently, as it is well known in the art that thin film transistor arrays are in organic light-emitting diodes) disposed on the base substrate; an anode layer (i.e. see at least paragraph 0080) formed on the array substrate, the anode layer comprising a first indium tin oxide (ITO) layer (i.e. 1, see also paragraph 0064), a reflective layer (i.e. 2), and a second ITO layer (i.e. 41, see also paragraph 0061) disposed in order; an OLED light emitting layer (i.e. 5) formed on the anode layer; wherein the second ITO layer covers the reflective layer, a partial film thickness of the second ITO layer is greater than a film thickness of the first ITO layer (i.e. in this case, second ITO layer 41 has a minimum thickness of 20 nm while first ITO layer 1 has a maximum thickness of 15 nm).
	In re claim 11, the claimed invention is a product-by-process claim and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Thus, no patentable weight will be given to those process steps which do not add structural limitations to the final product.  It is noted that “wherein the first ITO layer, the reflective layer, and the second ITO layer are formed by a same etching process” does not define any structure but rather refers to a process.  This is product-by-process language that has no patentable weight in the device claims.
	In re claim 12, Gong et al discloses wherein the partial film thickness of the second ITO layer is twice of the film thickness of the first ITO layer (i.e. in this case, the second ITO layer 41 can have a thickness of 20 nm while the first ITO layer can have a thickness of 10 nm).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.  Cui et al (CN 107507920)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432.  The examiner can normally be reached on 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817